Citation Nr: 0021685	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-07 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for scoliosis of L4-S1 with disc 
pathology.

2.  Entitlement to service connection for a neck disability with cervical 
spondylosis, stenosis and disc pathology.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 1970.

This appeal arises from a decision by the Indianapolis, Indiana, Department 
of Veterans Affairs (VA) Regional Office (RO).     

In a May 1999 written, signed statement, the veteran withdrew the issues of 
entitlement to service connection for residuals of asbestos exposure and 
exposure to lead based paint.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for scoliosis of L4-S1 
with disc pathology is plausible.  

2.  The claim of entitlement to service connection for a neck disability 
with cervical spondylosis, stenosis and disc pathology is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for scoliosis of L4-S1 
with disc pathology is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a neck disability 
with cervical spondylosis, stenosis and disc pathology is not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of entitlement to 
service connection are well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
There must be more than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski 2 Vet. App. 609, 611 (1992).  
Moreover, where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  For the veteran's claim 
to be well grounded there must be competent evidence both of a current 
disability and of an etiological relationship between that disability and 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may be established for disability resulting from 
personal injuries suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1131 (West 1991), 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of determining whether or not a claim is well grounded, the 
evidence is generally presumed to be credible.  

The veteran's service medical records include the May 1966 entrance 
examination report, which is negative for a history or findings of a back 
or neck condition.  The veteran sought treatment for low back pain in June 
1966.  The treatment note indicates a back injury occurred EPTS (prior to 
active service).  The back examination and X-ray were normal and heat, 
medication and refraining from lifting were prescribed.  He was treated for 
low back pain after lifting in July 1967.  Marked paraspinous muscle spasms 
were noted, especially on the left.  The impression was low back strain.  
His condition improved until early August when he had pain after bending.  
The examination was normal and light duty and medications were prescribed.  
In September 1967 he had exacerbation of lumbosacral pain at L4-L5.  He was 
treated for non-radiating pain in October and November 1967 and definite 
scoliosis was noted.  An August 1968 treatment note states that the veteran 
had chronic low back syndrome with spasms in the lumbosacral area.  Another 
August 1968 treatment note states that the veteran had had long-standing 
back pain since age 11.  The following month scoliosis at L4-L5 and pain on 
leg raising were noted.  

The veteran was hospitalized for three days in September 1968 and was 
discharged to light duty with a diagnosis of lumbar scoliosis at L4-L5.  A 
September 1968 orthopedic consultation report states that the veteran had 
had low back pain for three years, including one year EPTS.  Palpation 
produced slight local tenderness in the S1 region and the veteran 
complained of pain on the right on bending and extending.  An X-ray 
revealed definite scoliosis with some asymmetry.  The orthopedist stated 
that the veteran probably had organic back disease.  The diagnosis was 
scoliosis secondary to asymmetry.  He was hospitalized in January 1969 and 
treated with therapy after a negative myelogram.  He was returned to duty 
with a diagnosis of mild thoracolumbar scoliosis with low back pain, 
improved.  P2 and L3 profiles were recommended.  

The service medical records are negative for complaints, symptoms or 
findings regarding a cervical spine condition.

An April 1998 magnetic resonance imaging spectroscopy (MRI) report from St. 
Francis Hospital and Health Centers (St. Francis) contains an impression of 
mild to moderate spinal stenoses at C3-C4 secondary to a diffuse disc bulge 
and small central disc herniation.  The MRI of the lumbar spine revealed a 
large central-left paracentral disc herniation with facet and ligamentum 
flavum hypertrophy resulting in severe spinal stenosis and bilateral 
foraminal narrowing at L5-S1 and mild to moderate spinal stenosis and left 
foraminal narrowing secondary to a diffuse disc bulge and facet hypertrophy 
at L4-L5.  March and April 1968 treatment records from Southside 
Orthopaedic Surgery (Southside) note the MRI results and include a 
recommendation for a trial of epidural cortisone.

A June 1998 VA rating examination report states that the veteran limped on 
the left leg and had some incoordination secondary to pain.  All lumbar and 
cervical motions were limited by pain.  Percussion and straight leg raising 
produced lumbosacral pain.  Weakened motion and fatigability against 
moderate resistance were noted in the cervical and lumbar spines.  The 
diagnoses included marked stenosis of the lumbosacral spine and disc 
herniation and moderate stenosis and disc herniation of the cervical spine.  

A July 1998 VA neurological examination found normal station and gait with 
some limping, normal muscle tone, reflexes and sensory examination.  It 
states that the veteran had chronic cervical and lumbosacral radiculopathy 
without objective neurological deficits.  The headaches of which the 
veteran complained appeared to be tension headaches aggravated by lifting 
rather than migraine.

A September 1998 rating decision denied service connection for scoliosis 
with spinal stenosis and disc pathology from L4 to S1 and a neck disability 
with cervical spondylosis, stenosis and disc pathology.  The lumbar 
condition was denied as having existed prior to service and not having been 
aggravated.  The cervical condition was denied as not well grounded for 
lack of in-service treatment.

A February 1999 chart note from the Spine Institute states that the veteran 
related a history of low back pain off and on without treatment prior to 
service.  He pulled his back while in service and was treated several 
times.  On examination he had reduced range of motion that produced back 
pain that radiated to the left leg on minimal extension.  Left lateral 
bending produced pain.  X-rays showed degenerative disc disease at L5-S1 
with subluxation.  There was desiccation at L5-S1 with a large disc 
herniation and severe spinal stenosis.  The physician recommended 
decompression laminectomy and spinal fusion at L5-S1 with instrumentation 
and possibly an interbody fusion.  

An epidural cortisone injection was performed at St. Francis in February 
1999.  

An April 1999 report from Radiology Associates of Indianapolis, Inc. 
indicates that an open reduction and internal fixation of L5-S1 with wide 
laminectomy at L5 had been performed.

During the veteran's personal hearing in May 1999 he testified that he was 
a painter in service and performed lots of lifting, bending, stooping, 
climbing, including lifting 60 to 70 pound buckets.  He did not mention any 
spine problems during his entry examination.  Prior to service he had had 
only the normal aches and pains of work.  He first noticed a problem while 
lifting an automotive part.  Scoliosis was first diagnosed in 1968.  He was 
treated with muscle relaxants, therapy and bed rest.  He was put on 
restricted duty regarding prolonged standing or excessive bending or 
lifting.  The veteran testified that he did not remember a physical at his 
separation.  He did not recall the September 1968 orthopedic consultation 
note that he had had a one-year history of back problems before service.  
He added that the Air Force should have cross-trained him when his back 
started to bother him.

The veteran testified that he did not have treatment for 28 years after 
service because doctors had told him to just live with it.  In 1998 he 
noticed that he got headaches when he had to lift things at work and he 
could feel it in his back too.  He stated that he was being treated at the 
spine institute and that he now had steel rods in his back.  He had had 
recent surgery for a herniated disc, degenerative bone and scoliosis.  He 
believed that his scoliosis was aggravated in service.  

With respect to the issue of entitlement to service connection for 
scoliosis of L4-S1 with disc pathology, there is competent medical evidence 
of current disability in the VA examination reports and private treatment 
records from March 1998 to April 1999.  There is also competent medical 
evidence of low back pathology, including scoliosis, in service.  In light 
of the low threshold for establishing a well grounded claim, the veteran's 
claim of entitlement to service connection for scoliosis of L4-S1 with disc 
pathology is well grounded.  

In order for the veteran's claim of entitlement to service connection for a 
neck disability with cervical spondylosis, stenosis and disc pathology to 
be well grounded there must be competent medical evidence of current 
disability and competent medical evidence of a nexus between the current 
disability and service. While there is competent medical evidence 
indicating that the veteran does have a neck disability with cervical 
spondylosis, stenosis and disc pathology, there is no competent medical 
evidence that relates the current disability to the veteran's active 
service.  The Board therefore concludes that without the requisite 
competent medical evidence establishing that the currently manifested 
disability is related to service the claim for service connection for a 
neck disability with cervical spondylosis, stenosis and disc pathology is 
not well grounded.  Caluza.  

The Board views its discussion as sufficient to inform the veteran of the 
elements necessary to complete his claim for disability compensation for a 
neck disability with cervical spondylosis, stenosis and disc pathology.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim of entitlement to service connection for scoliosis of L4-S1 with 
disc pathology is well grounded.  To this extent only, the appeal with 
respect to this issue is granted.  

Evidence of a well-grounded claim for entitlement to service connection for 
a neck disability with cervical spondylosis, stenosis and disc pathology 
not having been submitted, the appeal with respect to this issue is denied.


REMAND

None of the private medical records or the VA examination reports indicates 
that the veteran's service medical records were reviewed by treating or 
examining physicians.  It appears that the physicians relied on the history 
provided by the veteran.  A December 1998 letter from the veteran states 
that the VA did not consider medical records from the Williams Air Force 
Base hospital in 1967, Takhli RTAFB, Thailand in 1968 and Scott Air Force 
Base in November 1968.  He requested that the RO review those records when 
considering his claim.  

The record does contain treatment records from all three of the above Air 
Force facilities but does not include hospitalization reports from all 
three.  It is therefore not clear whether all of the service hospital 
records have been associated with the claims file.  

In light of the above, the appeal is REMANDED to the RO for the following:

1.  The RO should obtain complete names and addresses 
of all care providers including Southside, the Spine 
Institute and St. Francis Hospital and Health Centers 
who have treated the veteran's scoliosis with spinal 
stenosis and disc pathology from L4 to S1 since May 
1999 and obtain copies of all treatment records 
pertaining to the veteran's scoliosis with spinal 
stenosis and disc pathology from L4 to S1 not already 
part of the claims file from May 1999 to present.

2.  The RO should contact the National Personnel 
Records Center (NPRC) and supply NA Form 13055, as 
completed by the veteran, and request an additional 
search for any records relating to treatment of the 
veteran at the Air Force Clinic, 3525th USAF Hospital, 
Williams Air Force Base, Arizona, in 1967; the Takhli 
USAF Dispensary, Thailand, in 1968; and the USAF 
Hospital Scott, Scott Air Force Base, in 1969, to 
include copies of any myelogram reports.  

3.  The RO should arrange for a VA orthopedic 
examination by a board-certified specialist, if 
available, to determine the presence and etiology of 
any current scoliosis of L4-S1 with disc pathology.  
All indicated tests and studies should be conducted and 
all findings described in detail.  The claims file must 
be made available to the examiner for review.  The 
examiner is requested to provide an opinion, following 
review of the evidence of record, as to whether it is 
as likely as not that the veteran's current scoliosis 
with spinal stenosis and disc pathology from L4 to S1 
are related to his active service.  A complete 
rationale should be given for all opinions and 
conclusions expressed.  

Prior to the examination, the RO must inform the 
veteran, in writing, of all consequences of his failure 
to report for the examination in order that he may make 
an informed decision regarding his participation in 
said examination.

4.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that all of 
the requested development has been completed.  If any 
development is incomplete, the report should be 
returned to the examiner for corrective action.  

5.  The RO should then readjudicate the issue remaining 
on appeal.  If the benefits sought on appeal is not 
granted to the satisfaction of the veteran, a 
supplemental statement of the case should be issued to 
the veteran and his representative and they should be 
afforded the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 



